In an action to recover on a mortgage note, the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Pines, J.), dated September 20, 2004, as granted that branch of the motion of the defendant Madeleine Tarone which was for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is affirmed insofar as appealed from, with costs.
Madeleine Tarone established her entitlement to judgment as a matter of law. In opposition, the plaintiff failed to raise a triable issue of fact (see CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Goldstein, J.P., Mastro, Spolzino and Lunn, JJ., concur.